There seems a plain distinction between the case here made, and each and all those cited in the lengthy and able motion for rehearing, which distinction is based on the well settled rule that the power to make laws which by their terms become and are effective or not at the pleasure of individuals or corporations, does not exist in the legislature, and cannot be asserted by a municipality created under legislative authority. The last clause of the ordinance here held invalid, and which is quoted in our original opinion, expressly authorizes a railway company to exempt or vice versa, at its pleasure, from the operation of the ordinance any individual or company doing a transfer business, — by simply making a contract that he or it transfer through passengers and baggage with or without the transfer of local business. Jannin v. State, 42 Tex. Crim. 631; Railway Co. v. Mahaffey, 98 Tex. 395; McDonald v. Denton, 132 S.W. Rep. 823; Ex parte Farnsworth, 135 S.W. Rep. 535.
We think the principle upon which the Kenyon Hotel Co. v. Oregon Short Line Co., 220 P. 382, and Mader v. City of Topeka, 106 Kan. 867, rest, is different from that which controls in our conclusion in the case before us.
The motion for rehearing will be overruled.
Overruled. *Page 261